Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claim(s) 1-5, 7-13 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baba (WO2019009349A1).
Regarding Claim 1 and 8, Baba discloses in Figure 1 and 6, A construction machine (asphalt finisher 100) in the form of a road paver or feeder vehicle and inherently a method of operating the lighting arrangement, the construction machine 100 comprising: a chassis (inherently the vehicle 100 has a chassis); a hopper 2 arranged on the chassis; a lighting arrangement 52  mounted on the chassis, wherein the lighting arrangement 52 comprises a light source, and wherein the lighting arrangement is configured to illuminate an area in front of the construction machine in a direction of travel; and an object detection system 51 for detecting an object (workers WK2 , WK3, WK4) located in front of the construction machine in the direction of travel, wherein illumination emitted by the lighting arrangement can be changed by means of the object detection system as a function of a detection of an object (Para’s 0021-0022) 
Regarding Claim 2 and 9, Baba discloses in Figures 1 and 6, the construction machine according to claim 1, wherein the illumination emitted by the lighting arrangement 52 is automatically variable in dependence on the detection of an object by means of the object detection system 51.
Regarding Claim 3 and 10, Baba discloses in Figures 1 and 6,  the construction machine 100according to claim 1, wherein the illumination emitted by the lighting arrangement is dimmable (the intensity of the light can be controlled (Col 4, lines 50-54).
Regarding Claim 4 and 11, Baba discloses in Figures 1 and 6, the construction machine 100 according to claim 1, wherein lighting emitted by the light source can be switched off (Col 5, lines 34-36).
Regarding Claim 5 and 12-13, Baba discloses in Figures 1 and 6,  the construction machine 100 according to claim 1, wherein the light source 52  is rotatable in a direction deviating from the direction of travel (the lighting apparatus has an optical axis adjusting mechanism that mechanically changes the orientation of the optical  axis of the lighting apparatus 52 (Para 0023-0024).
Regarding Claim 7 and 16, Baba discloses the construction machine according to claim 1, wherein the light source 52 comprises a first light source for a near range in the direction of travel in front of the construction machine, and the lighting arrangement further comprises a second light source for a far range in the direction of travel in front of the construction machine, wherein lighting emitted from the first and second light sources is selectively variable in dependence on a detection of an object by the object detection system (Col 4, lines 1-15 and the range of the lighting device is adjustable Col 6, lines 15-25).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claim(s) 6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baba in view of Na (U.S. Patent No. 10,422,500). 
Baba does not disclose the lighting arrangement comprises a rotatable cover, and wherein changing the illumination emitted by the lighting arrangement comprises rotating the cover to at least partially cover the light source.
Na discloses a vehicle headlight comprising a rotatable cover (shield 840) that creates a cutoff line to reduce glare in the emission of light (Col  32, lines 5-10). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate a rotatable shield or cover to create a cut of line to reduce to glare to the workers. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919. The examiner can normally be reached M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MAY/Primary Examiner, Art Unit 2875